Citation Nr: 0604112	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Dr. J.A.J.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which declined to reopen the veteran's 
previously denied claim of entitlement to the benefit 
currently sought on appeal.  In February 2001, the Board 
reopened the claim, and remanded it for further development.  
In May 2002, after the development was undertaken, the Board 
denied the veteran's claim.  He appealed to the U.S. Court of 
Appeals for Veterans Claims, whose March 2003 Order vacated 
the Board's decision and remanded the case to the Board.  
Subsequently, the Board again remanded the veteran's claim, 
in November 2003, so that additional notice could be afforded 
the veteran.  The Appeals Management Center (AMC) executed 
the Board's remand and issued a supplemental statement of the 
case in September 2004.

In February 2000, the veteran appeared before RO personnel in 
a hearing.  Though present, he did not testify himself; 
however, Dr. J.A.J. presented testimony on his behalf.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
schizoaffective disorder is medically linked to his service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, 
schizoaffective disorder was incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  As will be discussed below, the Board finds 
that service connection for schizophrenia is warranted.   As 
such, a discussion of the VCAA is not needed.

Service Connection

The veteran contends that his current diagnosis of 
schizoaffective disorder is directly related to psychiatric 
treatment he received in service, and is therefore entitled 
to service connection. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service medical records include the veteran's 
March 1954 pre-induction examination, at which time his 
psychiatric well-being was evaluated as normal.  The veteran 
specifically denied nervous trouble.  In October 1954, the 
veteran reported to sick call for numerous physical and 
mental complaints.  He reported feeling uneasy, nervous, and 
depressed.  The resultant psychiatric diagnosis was passive-
dependency reaction.  Service medical records also variously 
described the disorder as chronic anxiety state, immature 
personality disorder, and nervousness.

The veteran's May 1956 separation examination report showed 
his psychiatric health was normal, though it was noted that 
he experienced "nervous difficulty."  The veteran separated 
from service the following month.  The Board finds there to 
be evidence of a confirmed in-service psychiatric event.  

Post-service medical records include VA inpatient care from 
November 1957 to December 1957, at which time the veteran was 
treated for chronic depressive reaction, manifested by 
"crying spells, intranquility, worrieness, and difficulty in 
concentration."  Subsequent records documenting the 
veteran's psychiatric treatment, from May 1973 to June 2001, 
include various related diagnoses; however, in September 
1979, the veteran began having auditory and visual 
hallucinations.  At that time, the diagnosis was changed to 
chronic undifferentiated schizophrenia, or alternatively, 
schizoaffective disorder to account for the veteran's 
depression.  Thus, the record also establishes that the 
veteran has a current disability.  The question, then, that 
remains for the Board is whether there exists a medical nexus 
between the in-service event and the current disability.  

The Board notes that there are differing medical opinions of 
record referable to this issue.  Specifically, testimony from 
a psychiatrist in February 2000 indicates a relationship, 
while a June 2001 VA opinion denies one.  

The veteran's February 2000 hearing before the RO consisted 
of medical expert testimony by Dr. J.A.J.  He reported that 
although he was not the veteran's treating psychiatrist, he 
had reviewed the veteran's claims file, specifically 
mentioning the October 1954 treatment in service and the 
major post-service instances of treatment in November and 
December 1957, May 1973, and September 1979.  He reviewed the 
early diagnosis of "passive-dependency reaction" in the 
context of the veteran's entire history of treatment and 
opined that this was "no doubt the beginning of the 
depression" for which the veteran is now being treated.  He 
clarified that the record of the veteran's current treatment 
for schizoaffective disorder, which is a combination of both 
schizophrenia and depression, shows that the veteran's 
depressive symptoms have been predominant.  This is why he 
determined that the disorder had in fact first manifested in 
October 1954, when the veteran was treated in service for the 
same symptoms and his continuing treatment for the same.  Dr. 
J.A.J. concluded that the veteran's current disability 
therefore was linked to his active duty service.

On the other hand, the veteran underwent extensive VA 
psychiatric examination and psychological testing in June 
2001.  The examining psychiatrist also reviewed the veteran's 
claims file, specifically referring to in-service and post-
service treatment.  A diagnosis of schizoaffective disorder 
was confirmed, and explained as having predominating 
manifestations of depression and some degree of psychosis in 
the form of hallucinations.  The psychiatrist opined that he 
could not clinically relate the precise diagnosis of 
schizoaffective disorder to the symptoms that the veteran 
manifested in service.  He explained that while it was "at 
least as likely as not that the depressive symptoms that the 
veteran manifested during and after his military service 
could have been related to that period of active duty," the 
appearance of psychotic symptoms in 1979, compatible with a 
diagnosis of schizoaffective disorder, could not be related 
to his active military service.  Thus, he argued against a 
nexus.

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
psychiatrists, who each examined the veteran's military 
records and medical records and provided reasoned bases for 
his opinion, as sufficient to place the evidence in equipoise 
as to whether there is a nexus, or link, between the 
veteran's currently diagnosed mental disorder and his active 
duty military service.  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's schizoaffective disorder was incurred in 
service.  


ORDER

Entitlement to service connection for schizoaffective 
disorder is granted. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


